Citation Nr: 0821373	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-33 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for service-connected 
malaria, to include residuals.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from June 1952 until May 1954.  

Initially, in January 1955, the veteran was service connected 
for malaria.  He was given a 10 percent rating from September 
1954 until September 1955.  After September 1955, the 
service-connected for malaria was rated at no percent.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDING OF FACT

The service-connected malaria is not shown to be in an active 
state, nor is the veteran shown to have any residuals of his 
prior malarial infection, to include any spleen or liver 
damage.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected malaria, to include residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.88b, including Diagnostic Code 6304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In July 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims were granted.  However, as his claim is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation, the veteran was also told in the July 2005 letter 
that he had to present evidence of his condition's worsening.  
The veteran submitted evidence of both headaches and noted 
neck discomfort, as well as a note stating these were as 
likely as not related to the veteran's malaria, a VA 
examination and VA treatment records.  

The Board finds that the veteran's VA examination and 
treatment records include such information as the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

The evidence of the veteran's headaches and neck discomfort 
also show the impact on the veteran's daily life.  Therefore, 
the Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of July 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's service-connected malaria is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Under that Code, malaria, as an active 
disease is assigned a rating at 100 percent.  

According to a Note, the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304, Note (2007).  

The veteran asserts that he experiences residuals of his 
service-connected malaria in the form of headaches and "neck 
discomfort."  


Analysis

The veteran was originally service-connected for malaria in 
January 1955.  The veteran filed for an increased evaluation 
in May 2005, noting that he had active symptomatology and 
residuals such as headaches and neck discomfort.  

The veteran had a VA medical examination in July 2005 when 
the examiner observed that he did not display any clinical 
symptoms of active malaria.  Specifically, the VA examiner 
stated that the veteran had not been diagnosed with another 
attack of malaria, nor had he ever had shaking, chills or 
high fever suggestive of malaria.  The VA examiner also noted 
that there is no detectable residual of the previous malaria 
infection.  There was no noted splenomegaly or hepatomegaly.  

Also of record is a note from a nurse practicitioner who 
states that the veteran's chronic headaches and neck 
discomfort "[might] be as likely as not related to his 
previous diagnosis of malaria."  

Finally, there are VA treatment records showing that the 
veteran complained of neck discomfort and headaches in May 
2006.  The veteran reported taking a "pain pill" for his 
headaches and neck discomfort, but could not remember the 
name of it.  

The nurse practicioner noted that there was no previous 
documentation of headaches or neck discomfort.  When asked to 
do a CT scan or other work-up to evaluate his neck discomfort 
and headaches, the veteran refused.  

Given the evidence of record, the service-connected malaria 
is not shown to be productive of a disability picture that 
warrants a compensable rating in this case.  

First, the medical evidence does not establish that the 
veteran currently has active malaria or has experienced a 
recent relapse of malaria.  Given that the malaria is not 
active, a basis for assigning a compensable rating under the 
provisions of Diagnostic Code 6304 is not presented.  

While the recently received note from a VA healthcare 
professional tended to relate the veteran's manifestation of 
headaches and neck discomfort to the service-connected 
malaria, the underlying nature of the residual damage was not 
identified.  On the other hand, the VA examiner, who was 
charged with evaluating the veteran in 2005, found no 
identifiable residuals of the service-connected malaria.  

The opinion of the VA examiner, in the Board's opinion, is of 
greatest probative weight for the purpose of ascertaining the 
current nature and severity of the service-connected malaria 
in this case.  The VA examiner in this regard specifically 
ruled out the presence of related spleen or liver disability.  

Accordingly, the Board finds that the veteran's claim for an 
increased, compensable of his service-connected malaria, to 
include residuals, must be denied.  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

An increased, compensable rating for the service-connected 
malaria, to include residuals is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


